Citation Nr: 0841650	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-24 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The veteran served on active duty from September 1956 to 
March 1966.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, which denied entitlement to service connection for 
tinnitus.

The Board notes that additional medical evidence, including a 
May 2005 VA hearing test, was associated with veteran's 
claims file in January 2006 after the issuance of the June 
2005 statement of the case (SOC).  However, as this 
additional evidence is not pertinent to the claim for 
entitlement to service connection for tinnitus on appeal, a 
remand for issuance of a supplemental statement of the case 
(SSOC) reflecting consideration of this additional evidence 
is not required.  See 38 C.F.R. §§ 19.31, 19.37 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Evidence of record does not demonstrate that tinnitus was 
manifested during active service, was manifested within the 
first post-service year, or was developed as a result of an 
established event, injury, or disease during active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the veteran filed his service connection claim 
in August 2004.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
September 2004.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a statement of 
the case (SOC) was issued in June 2005.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and 
post-service VA treatment records pertaining to his claimed 
tinnitus have been obtained and associated with his claims 
file.  He has also been provided with VA medical examinations 
in November 2004 and February 2005 to assess the current 
nature and etiology of his claimed tinnitus disability.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2008).

To establish service connection for tinnitus, the veteran is 
not obliged to show that his tinnitus was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in-service exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends that he currently suffers from tinnitus 
as a result of his active military service, including in-
service noise exposure.  Considering the claim in light of 
the above-noted legal authority, the Board finds that the 
weight of the evidence is against the claim.

The veteran's DD Form 214 (Report of Discharge From Service) 
noted that his military occupational specialty (MOS) was 
Electrician.

Service treatment records, including September 1956 
enlistment examination and February 1966 separation 
examination reports, are silent for any complaints or 
findings of tinnitus.

In August and November 2004 statements, the veteran indicated 
that his tinnitus began immediately after service and has 
increased in severity.  The veteran described his post-
service employment, noting that he worked for a railroad 
company as an electrician and supervisor.

In a November 2004 VA audio examination report, the veteran 
stated he was exposed to noise from aircraft and small arms 
(to qualify only).  As previously noted, after military 
service the veteran worked for a railroad company; however, 
during the examination, he added that he was issued and wore 
hearing protection while in that position.  The veteran also 
noted that he participated in recreational hunting and 
motorcycle activities.  Upon questioning, the veteran 
complained of constant tinnitus that began 2 years prior to 
the examination in the left ear.  The VA examiner then 
ordered an evaluation by an ear, nose, and throat (ENT) 
specialist to determine the etiology of the veteran's 
tinnitus. 

The veteran was afforded a VA ear disease examination in 
February 2005.  The veteran complained of tinnitus in the 
left ear, stating the condition started in the previous 3 to 
4 years.  He reported that his tinnitus had a gradual onset, 
and was not accompanied by a history of ear infections or 
tinnitus.  The veteran informed the VA physician that 
although he worked for a railroad until 1999, he wore hearing 
protection in the later years of his career.  He also stated 
he was a right-handed hunter, wearing hearing protection in 
his later years.  He reiterated to the doctor his Air Force 
exposure to airplane noise.  The veteran stated that while 
the noise was constant with no pulsatile nature, it did not 
interfere with his sleep at night nor cause significant 
stress.  Physical examination findings were noted as no 
middle ear disease with intact tympanic membranes.  
Ultimately, the VA examiner opined that the tinnitus is 
likely a direct result of otoslerosis, which is most likely 
genetic or idiopathic and cannot be directly related to a 
service-connected exposure.

In his May 2005 notice of disagreement (NOD), the veteran 
reported that he had constant bilateral tinnitus and did not 
wear hearing protection during his service. 

In this case, service treatment records do not show that the 
veteran had any complaint, treatment, or diagnosis of 
tinnitus during active service.  Evidence of a diagnosis of 
tinnitus is first shown in 2004 more than 35 years after 
separation from active service and cannot be presumed to have 
been incurred during service.  The Board also notes that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  There 
is also no competent evidence relating the post-service 
diagnosis of tinnitus to any established event in service.  
In his February 2005 report, the VA examiner clearly 
indicated that the veteran's current tinnitus is not directly 
related to any military noise exposure.

In connection with the claim, the Board also has considered 
the assertions the veteran has advanced on appeal in multiple 
written statements.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that his current tinnitus disability is a 
result of active service, to include in-service noise 
exposure, this claim turns on a medical matter-the 
relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
his assertions in this regard simply do not constitute 
persuasive evidence in support of the claim for service 
connection.

For the foregoing reasons, the claim for service connection 
for tinnitus must be denied.  In arriving at the decision to 
deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


